Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter Corless on 1/11/2021.

The application has been amended as follows: 

	IN THE CLAIMS

	1.    (Currently amended)	A device for monitoring a liquid level of a liquid storage tank for a vehicle, the device comprising:
a liquid level sensor including an electrode and an electromotive force amplification layer coated on one surface of the electrode configured to amplify an electromotive force generated by the electrode, the liquid level sensor being installed inside or outside the liquid storage tank;

a controller configured to receive a signal of the signal converter and output the received signal in a displayable form, 
   wherein the electromotive force amplification layer is formed by mixing a plurality of carbon micro coils (CMCs) with an insulating paste, and is conductively coated on one surface of the electrode.

2.    (Cancelled)

13.    (Currently amended)	A method for monitoring a liquid level of a liquid storage tank for a vehicle, the method comprising:
sensing, by a liquid level sensor in which an electromotive force amplification layer is coated on one surface of an electrode, the liquid level of a liquid in a state in which the liquid level sensor is installed inside or outside the liquid storage tank;
determining whether a sensed value sensed by the liquid level sensor is a normal value for sensing the liquid level of the liquid in a liquid state or an abnormal value for sensing the liquid level of the liquid in a frozen state;
when the sensed value sensed by the liquid level sensor is determined as being the abnormal value, driving, by a controller, a heating device for resolving a freezing of the liquid; and
, 
   wherein the electromotive force amplification layer is formed by mixing a plurality of carbon micro coils (CMCs) with an insulating paste, and is conductively coated on one surface of the electrode.

18.    (Currently Amended)	The method of claim 17, further comprising:
	when the high frequency is applied, absorbing, by [[a]] the carbon micro coil (CMC) included in the electromotive force amplification layer of the liquid level sensor, the high frequency, converting the absorbed high frequency into thermal energy, and generating heat.

	Claims 1 and 13 were amended to include allowable subject matter.
	Claim 18 was amended to correct a minor informality.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	Regarding claims 1 and 13, the prior art of record and the examiner’s knowledge does not disclose or suggest an electromotive force amplification layer that is formed by mixing a plurality of carbon micro coils (CMCs) with an insulating paste, and is conductively coated on one surface of an electrode.



Election/Restrictions
Claims 1 and 13 are allowable. Claims 6-8 and 13-18, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II and Species A-D, as set forth in the Office action mailed on 9/9/2020, is hereby withdrawn and claims 6-8 and 13-18 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969.  The examiner can normally be reached on M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853